Case 2:21-cv-04611-SVW-KS Document 13 Filed 05/07/21 Page 1 of 15 Page ID #:1789




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
             WEI LAI DEVELOPMENT, LLC and   Case 1:21-cv-00887
             LIN HAN,
                                            PLAINTIFFS’ OPPOSITION TO
              Plaintiffs                    DEFENDANT’S MOTION TO
                                            DISMISS OR IN THE
             -against-                      ALTERNATIVE TO TRANSFER
                                            AND TO DEFENDANT’S
             UNITED STATES CITIZENSHIP AND  PURPORTED “REPLY TO
             IMMIGRATION SERVICES           PLAINTIFF’S OPPOSITION TO
                                            DEFENDANT’S MOTION TO
             Defendant                      DISMISS OR, IN THE
                                            ALTERNATIVE TRANSFER”




                                          INTRODUCTION
         The USCIS has filed a “reply” to what it characterized as Plaintiff's opposition to

  Defendant's motion to dismiss or, in the alternative transfer, ECF No. 11. However, Plaintiffs

  had not, at that time, actually filed an opposition to Defendant’s motion to dismiss or transfer.

  Rather, the agency’s "reply" was actually aimed at refuting the arguments presented by the

  Plaintiffs in their reply to Defendant's opposition to their motion for preliminary injunction. In

  order to avoid any prejudice to the Plaintiffs, the parties entered into the agreement set forth in

  their joint motion of April 29 (ECF No. 12) whereby the arguments made by the Plaintiffs in this

  opposition to Defendant’s motion to dismiss, or in the alternative, transfer, would also be

  considered by the Court in deciding their motion to postpone the effectiveness of the Defendant's

  decisions and/or for preliminary injunction, but that no further arguments for or against

  plaintiffs’ motion would be considered thereafter. Accordingly, it is respectfully requested that

  the Court consider the arguments contained herein not only in opposition to the Defendant's

  motion to dismiss or transfer, but also in support of their motion for a preliminary injunction .

                                                    1
Case 2:21-cv-04611-SVW-KS Document 13 Filed 05/07/21 Page 2 of 15 Page ID #:1790




      I.       DEFENDANT’S VENUE AND TRANSFER ARGUMENTS ARE NOT
               RELEVANT TO PLAINTIFFS’ MOTION FOR A PRELIMINARY INJUNCTION
            As Plaintiffs previously pointed out, the requirements for a preliminary injunction are (1)

  the movant's showing of a substantial likelihood of success on the merits, (2) irreparable harm to

  the movant, (3) substantial harm to the non-movant, and (4) public interest. Davis v. Pension

  Benefit Guar. Corp., 571 F.3d 1288, 1291 (2009). None of the arguments made by the USCIS in

  ECF No. 11 are conceivably relevant to any of these factors but the first. However, Plaintiffs’

  reply to Defendants’ opposition showed that the agency’s arguments pertaining to transfer and

  venue are, in fact, also unrelated to the merits of the Plaintiffs’ action and, accordingly, are

  irrelevant to the question of whether the Plaintiff has shown a substantial likelihood of success

  on the merits or any other issue pertaining to the Plaintiff's motion for an injunction. ECF No. 10

  at 4-5.

            Nowhere in ECF No. 11 does the agency claim that either venue or a motion to transfer is

  relevant to the merits of the Plaintiff's action. Therefore the Defendant has conceded this point.

  See Hopkins v. Women’s Div., Gen. Bd. of Glob. Ministries, 284 F. Supp. 2d 15, 25 (D.D.C.

  2003). In fact, the USCIS' response, to the extent it is relevant at all to Plaintiffs’ arguments,

  actually appears to agree with them, stating the following regarding its argument that Plaintiff’s

  action lacks venue or should be transferred:

            A federal court may “choose among threshold grounds for denying audience to a case on
            the merits.” Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 585 (1999). "[C]ertain non-
            merits, nonjurisdictional issues may be addressed preliminarily, because ‘[j]urisdiction is
            vital only if the court proposes to issue a judgment on the merits.’” Pub. Citizen v. U.S.
            Dist. Court for D.C., 486 F.3d 1342, 1348 (D.C. Cir. 2007) (quoting Sinochem Int’l Co.
            Ltd. v. Malay. Int’l Shipping Corp., 549 U.S. 422 (2007)).

            ECF No. 11 at 4.




                                                     2
Case 2:21-cv-04611-SVW-KS Document 13 Filed 05/07/21 Page 3 of 15 Page ID #:1791




           Clearly this supports Plaintiffs’ argument that venue and transferability are not probative

  of whether they are likely to prevail on the merits of their complaint.

           Nevertheless, the agency argues, with unclear relevance, that “it is appropriate for courts

  to rule on Defendants’ assertion of improper venue before even addressing their challenges to

  subject matter jurisdiction.” Id. at 4. This may be so, and in fact this Court may well decide the

  agency’s motion to dismiss on venue grounds before addressing its challenges to subject matter

  jurisdiction, but the USCIS cites no authority showing that the Court may consider non-merits

  arguments in determining whether the Plaintiffs are substantially likely to prevail on the merits

  of their complaint.

           Since the USCIS does not dispute that issues of venue or transfer are not relevant to the

  issue of whether the Plaintiffs are substantially likely to prevail on the merits of their complaint,

  these arguments are simply not relevant to Plaintiffs’ motion for a preliminary injunction.

     II.      FOGO DE CHAO IS DISPOSITIVE OF THE SUBJECT MATTER JURISDICTION
              ISSUE


           ECF No. 11 begins its discussion of this issue by observing that subject matter

  jurisdiction was the sole issue in Kucana and was thoroughly litigated whereas it was not even

  addressed by the parties in Fogo de Chao (Holdings) Inc. v. Dep’t of Homeland Sec., 769 F.3d

  1127 (D.C. Cir. 2014). However Federal and state courts are absolutely bound by vertical

  precedents—those delivered by higher courts within the same jurisdiction. See Hutto v. Davis,

  454 U.S. 370, 375 (1982) (per curiam) (“[U]nless we wish anarchy to prevail within the federal

  judicial system, a precedent of this Court must be followed by the lower federal courts no matter

  how misguided the judges of those courts may think it to be.”); see also Basil Jones, “Stare

  Decisis,” in 26 The American and English Encyclopaedia of Law 158, 170 (David S. Garland &


                                                    3
Case 2:21-cv-04611-SVW-KS Document 13 Filed 05/07/21 Page 4 of 15 Page ID #:1792




  Lucius P. McGehee eds., 2d ed. 1904) (“An inferior court cannot decide adversely to a decision

  of a court of last resort and send the case up to that court again upon the ground that in the

  former decision of the court of last resort certain points were not sufficiently argued or noticed

  by the justice delivering the opinion there.”); Frederick Pollock, A First Book of Jurisprudence

  for Students of the Common Law 309 (1896) (“Decisions of an appellate court of last resort are

  binding on all courts from which an appeal lies to it, and, of course, on all tribunals inferior to

  them.”).

         The USCIS does not dispute this fundamental principle of law nor does it cite any case

  which creates an exception for cases in which the particular issue in question was raised sua

  sponte by the court as opposed to being argued by the parties. Accordingly, its argument is

  baseless. Regardless of whether the parties argued the issue or not, Fogo de Chao is binding

  upon this Court.

         The USCIS nevertheless goes on to argue that “Fogo de Chao addresses a different kind

  of visa, i.e., an L-1B visa, and not the L-1A visa1 at issue in this case,” ECF Doc. 11 at 1, and

  contends that “(t)his is important because the statute that authorizes Defendant to adjudicate

  these applications specifically defines who qualifies for an L-1B or ‘specialized knowledge’ visa,

  but it does not do the same for the L-1A visa at issue here for an ‘intracompany transferee’.

  Compare 8 U.S.C. §§ 1184(a)(1) and (c) to 1184(c)(2)(B).” However Fogo de Chao held that

  review of the denial of an L-1B petition was not barred by 8 U.S.C. §1252(a)(2)(B)(ii) because:

  “the statute mandates that visa determinations ‘shall be determined by the Attorney General * *

  * upon petition of the importing employer,’ 8 U.S.C. § 1184(c)(1) (emphasis added), and the



  1
   Actually, this case involves an L-1A visa petition. Certified Administrative Record (CAR) at 1.
  “Visas” are issued only by U.S. consulates, and, in the case of L visa, only after the USCIS has
  approved an L petition. The USCIS has no authority to issue visas.
                                                    4
Case 2:21-cv-04611-SVW-KS Document 13 Filed 05/07/21 Page 5 of 15 Page ID #:1793




  criteria for such decisions are laid out in the statute, including specifically a definition of

  ‘specialized knowledge,’ id. § 1184(c)(2)(B).” Fogo de Chao, 769 F.3d at 1138.

          Here too the statute mandates that visa petitions "shall be determined by the Attorney

  General * * * upon petition of the importing employer," for all (H), (L), (O), or (P)(i)

  nonimmigrants, which includes of course, L-1A nonimmigrants. 8 U.S.C. § 1184(c)(1). Further,

  the criteria for such decision are laid out in the statute, that is to say the Immigration and

  Nationality Act (the Act), 8 U.S.C. § 1101 et seq., including, specifically, a definition of

  managerial capacity in Section 101(a)(44)(A) of the Act, 8 U.S.C. § 1101(a)(44)(A).

          While it is true that the definition of managerial capacity is included in a different section

  of the Act than § 214(c), 8 U.S.C. § 1184(c), that is a distinction without a difference. Fogo de

  Chao stated that a decision regarding L-1B petitions was not “specified … to be in the discretion

  of the … Secretary of Homeland Security” because the criteria for such decision was laid out in

  the statute, that is to say, the Act, and not in the subsection, as the court of appeals would have

  said had it meant to attach significance to the fact that the definition of specialty knowledge

  could be found in subsection (c) of section 214 of the Act, 8 U.S.C. § 1184(c).

          Therefore the USCIS is dead wrong when it repeatedly asserts that the requirements to be

  an intracompany transferee are not set forth in the statute. It is right there, as big as life, in

  sections 101(a)(15)(L) and (44)(A) of the Act, 8 U.S.C. §§ 1101(a)(15)(L) and (44)(A). That the

  definition of the key term for qualifying for L-1A classification is in a different section of the

  Act than section 214(c), § 1184(c), is a distinction without a difference and provides no basis

  upon which to distinguish Fogo de Chao from the instant action.

          Further, the agency is wrong again when it claims that contrary to Kucana v. Holder, 558

  U.S. 233, 239 (2010), “it appears that Fogo de Chao requires the word ‘discretion’ to be



                                                      5
Case 2:21-cv-04611-SVW-KS Document 13 Filed 05/07/21 Page 6 of 15 Page ID #:1794




  ‘specified’ in the authorizing statute whereas Kucana looks at the ‘character of the decisions’

  the statute authorizes.” ECF No. 11 at 2. In fact, Fogo de Chao says no such thing. Rather, it

  held that “there is no such statutory grant of discretionary authority in connection with the

  Service's review of petitions for the L-1B visa classification.” Id., 769 F.3d at 1138.

          This is entirely consistent with the holding of Kucana that “Congress barred court review

  of discretionary decisions only when Congress itself set out the Attorney General's discretionary

  authority in the statute.” Id., 558 U.S. at 247. Further, although Fogo de Chao observed that

  "Congress nowhere textually assigned such judgments to the Secretary of Homeland Security's

  or the Attorney General's sole discretion” Id., 769 F.3d at 1138, the Defendant does not explain

  what material difference there is between “sole discretion” and “discretion”, and none is

  apparent.

         Even if Fogo de Chao found the denial of L-1B petitions reviewable because they were

  not in the “sole” discretion of the Secretary of Homeland Security, there is no indication in the

  decision that it would have come to any other conclusion had the word “sole” been excluded. In

  short, the comment that Congress nowhere textually assigned such judgments to the Secretary of

  Homeland Security's or the Attorney General's “sole” discretion, as opposed to simply their

  “discretion” is simply irrelevant dictum.2

         Further, while Kucana did indicate that an additional reason for finding the decision in

  that case to not be barred by section 1252(a)(2)(B)(ii) was the fact that it was an "adjunct" rather

  than “substantive” decision, there is nothing in that opinion that even suggests that a substantive

  decision is not also barred under that section where, as in Fogo de Chao and here, Congress did


  2
    The term dictum refers to an expression in an opinion which is not necessary to support the
  decision reached by the court.’ BALLENTINE'S LAW DICTIONARY 346 (3d ed. 1969). Aka
  v. Wash. Hosp. Ctr., 116 F.3d 876, 894 n.11 (D.C. Cir. 1997).

                                                    6
Case 2:21-cv-04611-SVW-KS Document 13 Filed 05/07/21 Page 7 of 15 Page ID #:1795




  not set out the Secretary of Homeland Security’s discretionary authority in the statute. Kucana,

  558 U.S. at 247, Fogo de Chao, 769 F.3d at 1138.

         Further, the USCIS is as wrong on the record as it is in its citation when it claims that

  “Plaintiffs concede that 1182(a) confers discretion.” ECF No. 11 at 3. Plaintiffs have never

  conceded that § 1184(a) confers jurisdiction to the Secretary of Homeland Security over L visa

  petitions. Rather, that subsection relates solely to the Secretary’s discretion to prescribe

  regulations regarding L nonimmigrants admission to the U.S. But Ms. Han is already in the

  United States and certainly not seeking admission. “The terms ‘admission’ and ‘admitted’ mean,

  with respect to an alien, the lawful entry of the alien into the United States after inspection and

  authorization by an immigration officer.” 8 U.S.C. § 1101(a)(13)(A).3 The Plaintiffs are not

  seeking review of a decision not to admit Ms. Han but rather review of the denial of a petition to

  classify her as an L-1A nonimmigrant, and the agency’s treating the two as the same is an even

  greater error that its prior noted conflation of “visas” with “visa petitions”. Nt. 1 supra. Nor do

  the Plaintiffs seek review of the Attorney General or Secretary of Homeland Security’s

  prescription of any regulation pertaining to the time and conditions pursuant to which L-1A



  3
    The Court have overwhelmingly limited the application of the word “admission” to its statutory
  definition. Thus, for example, 9 Circuit Courts of Appeal and now even the Board of
  Immigration Appeals (BIA) itself, all agree that an application for adjustment of status is not an
  application for admission, simply because that is not consistent with the statutory definition of
  “admission” despite the BIA’s long prior history of finding an application for adjustment of
  status to be an “admission” See, e.g., Medina-Rosales v. Holder, 778 F.3d 1140 (10th Cir.
  2015); Husic v. Holder, 776 F.3d 59 (2d Cir. 2015); Stanovsek v. Holder, 768 F.3d 515 (6th Cir.
  2014); Negrete-Ramirez v. Holder, 741 F.3d 1047 (9th Cir. 2014); Papazoglou v. Holder, 725
  F.3d 790 (7th Cir. 2013); [**4] Leiba v. Holder, 699 F.3d 346 (4th Cir. 2012); Hanif v. Att'y
  Gen. of U.S., 694 F.3d 479 (3d Cir. 2012); Lanier v. U.S. Att'y Gen., 631 F.3d 1363 (11th Cir.
  2011); Martinez v. Mukasey, 519 F.3d 532 (5th Cir. 2008) and Matter of J--- H--- J--- , 26 I. &
  N. Dec. 563, 564 (B.I.A. May 12, 2015). But see Roberts v. Holder, 745 F.3d 928 (8th Cir.
  2014). Nowhere is there any caselaw suggesting that a “petition” is an “admission” and common
  sense rebels at such an assertion.


                                                    7
Case 2:21-cv-04611-SVW-KS Document 13 Filed 05/07/21 Page 8 of 15 Page ID #:1796




  nonimmigrants may be admitted to the U.S.. §1184(a) just has nothing to do with this case, as

  anyone versed in the technical language of the Immigration and Nationality Act would instantly

  recognize.

            The USCIS then goes on to simply miss the point when it notes that “several use of the

  word ‘shall’ applies to what petitioners and applicants must do to be considered and not what

  the Attorney General ‘shall’ do.” ECF No. 11 at 3. However, not only does the subsection

  expressly state that “The question of importing any alien as a nonimmigrant under subparagraph

  (H), (L), (O), or (P)(i) of section 101(a)(15)4...in any specific case or specific cases shall be

  determined by the Attorney General”, but even if none of the “shalls” related to the government,

  the section still would not be subject to § 1252(a)(2)(B)(ii) because nowhere in it did Congress

  set out the Secretary of Homeland Security’s discretionary authority in the statute. Kucana, 558

  U.S. at 247.

           While it is noted that Mahaveer, Inc. v. Bushey, 2006 U.S. Dist. Lexis 40005 *6, 2006

  WL 1716723 (D.D.C. 2006) is to the contrary, that decision never explains how section 1184(a)

  is even relevant to a noncitizen who is not seeking admission to the United States, nor in what

  way is section 1184(c) discretionary. In any event, inasmuch as there is no meaningful

  distinction between L-1A and L-1 B visa petitions for the purpose of section 1252(a)(2)(B)(ii),

  Mahaveer has been overruled by Fogo de Chao.

           Likewise the USCIS is wrong again when it accuses the Plaintiffs of misstating in some

  unspecified manner Kucana’s holding. ECF No. 11 at 3. Nothing could be clearer in Kucana

  than that "section 1252(a)(2)(B)(ii) preclude's judicial review only when the statute itself




  4
      8 U.S.C. § 1101(a)(15).
                                                     8
Case 2:21-cv-04611-SVW-KS Document 13 Filed 05/07/21 Page 9 of 15 Page ID #:1797




  specifies the discretionary character of the Attorney General’s authority" Kucana, 558 U.S. at

  244, ECF No. 10 at 2.

            Finally, the USCIS’ claim that “(n)owhere do Plaintiffs argue why Kucana would not and

  should not apply or attempt to rebut Defendant’s arguments on that issue and thereby concedes

  them”, ECF No. 11 at 3, is just false. As Plaintiffs stated repeatedly, this case is controlled by

  Fogo de Chao which is entirely consistent in all material ways with Kucana. E.g. ECF No. 10 at

  1-2. The agency’s loud proclamation of this easily exposed untruth reveals its (understandable)

  desperation.

            In short, jurisdiction in this matter is firmly controlled by Fogo de Chao, and nothing

  argued by the USCIS begins to show otherwise.

     III.      VENUE IS PROPER IN THIS DISTRICT
            As noted above, the USCIS has conceded that venue is not relevant to the merits of an

  action and therefore cannot conceivably be probative of whether the Plaintiffs here are

  substantially likely to prevail on the merits of their claim. But even when considered solely in

  support of the USCIS' motion to dismiss or transfer (and not as a basis for denying Plaintiff's

  motion for injunction) the agency’s argument still fails to refute the Plaintiffs’ contention that

  venue is appropriate in the District because the USCIS performs a substantial portion of its duties

  here. See, e.g., Bartman v. Cheney, 827 F. Supp. 1, 2 (D.D.C. 1993), Smith v. Dalton, 927 F.

  Supp. 1, 6 (1996), Edley v. Saul, Civil Action No. 18-1553 (RBW), 2019 U.S. Dist. LEXIS

  119380, at *7-8 (D.D.C. July 18, 2019), ECF No. 10 at 5-6.

            Not only does nothing in the "tsunami” of precedents that the agency claims to have

  cited refute Plaintiffs’ argument on this issue, they actually support it.

            Plaintiffs agree with USCIS’ authority that “What controls is the official residence of the

  federal Defendant where the official duties are performed and not the personal residence of an

                                                     9
Case 2:21-cv-04611-SVW-KS Document 13 Filed 05/07/21 Page 10 of 15 Page ID #:1798




  individual who is a Defendant.” ECF 8-1 at 22-23 (quoting Lamont v. Haig, 590 F.2d 1124, 1128

  n.19 (D.C. Cir. 1978). However, “(i)n determining the residence of a public official sued in his

  official capacity, the test of residence is where official duties are performed. When, (a public

  official) performs a substantial portion of his duties in the District, although a larger proportion

  in Virginia, it is appropriate to conclude that the District of Columbia is a proper place for

  venue.” Doe v. Casey, 601 F. Supp. 581, 585 (1985) rev'd on other grounds, 254 U.S. App. D.C.

  282, 796 F.2d 1508 (D.C. Cir. 1986), cert. denied, 487 U.S. 1223 (1988). Further, this same

  principle applies to agencies, such as the USCIS: “(i)n Buffalo Teachers Federation, Inc. v.

  Helsby, 426 F. Supp. 828, 830 (S.D.N.Y.1976), venue was held proper in a district where a state

  agency conducted a substantial portion of its business even though the headquarters' location was

  in a different district.” Casey, 601 F. Supp. At 585.

            As Plaintiffs showed in ECF 10-1 through 10-3, substantial portions of USCIS’ duties are

  still performed in the District5. The agency doesn’t dispute this fact, and so concedes it. Hopkins,

  284 F. Supp. 2d at 25. Therefore venue is proper in this Court.

      IV.      BECAUSE THIS CASE CONCERNS THE VALIDITY OF A PURPORTED
               REGULATION, IT HAS A MEANINGFUL CONNECTION TO THIS DISTRICT
               AND SO THIS COURT SHOULD DEFER TO PLAINTIFFS’ CHOICE OF VENUE


            As discussed above, 28 U.S.C. § 1404 is not relevant to the merits of Plaintiffs’ action

  and, therefore, should not be considered in conjunction with their motion for a preliminary

  injunction. But it is a moot point because the agency fails to establish a basis for overcoming

  Plaintiffs’ choice of forum anyway.


  5
    If these exhibits are not, on their own, sufficient to establish that a substantial portion of the
  USCIS’ duties are still performed in the district, plaintiffs should be granted the opportunity to
  seek discovery on this issue before the Court decides the motion to dismiss. “(W)here issues
  arise as to jurisdiction or venue, discovery is available to ascertain the facts bearing on such
  issues.” Oppenheimer Fund v. Sanders, 437 U.S. 340, 351 n.13 (1978).
                                                    10
Case 2:21-cv-04611-SVW-KS Document 13 Filed 05/07/21 Page 11 of 15 Page ID #:1799




         The agency premises its argument for transfer on the claim that “This case presents a

  controversy with no meaningful connection to the District of Columbia.” ECF 8-1 at 19, nt. 1.

  This is untrue.

         In fact, the agency’s defense of the merits of this action relies heavily upon what appears

  to be a repealed regulation, 8 C.F.R. § 214.2(l)(1)(ii)(B)(1987) (to be employed in a managerial

  capacity one must not be “an employee who primarily performs the tasks necessary to produce

  the product and/or to provide the services of the organization”. 52 FR 5738). Cf. ECF No. 11 at

  5-6. Thus, to decide this case, this Court is going to have to determine whether the regulation in

  question was in fact repealed, and, if so, what the significance of that repeal actually was. This

  will require the Court to examine the rulemaking procedure that adopted the regulation in 1987

  and each rulemaking that occurred thereafter to determine whether and, if so, when and how, the

  regulation was repealed, since it no longer appears in 8 C.F.R. § 214.2(l)(2021).6

         Where the Plaintiff is challenging the validity of a regulation which went through a

  national rulemaking process, the “case presents a sufficiently substantial nexus to this district to

  warrant deference to (Plaintiff’s) choice of forum.” Akiachak Native Cmty. v. DOI, 502 F. Supp.

  2d 64, 68 (D.D.C. 2007). Here both the rulemaking which enacted this regulation as well as the

  one which apparently repealed it presumably occurred in the District of Columbia. Accordingly,

  this Court should defer to Plaintiff's choice of forum.




  6
    Among other things, unless the agency concedes that its argument on this issue is baseless, this
  Court may be required to determine whether the current Code, as compiled by the Government
  Publishing Office, is in error, and the regulation has been improperly omitted from it. Even if it
  has been formally repealed, presumably the Court will need to make a determination that by
  repealing it, the USCIS or its predecessor somehow did not intend the regulation to cease being
  controlling.
                                                   11
Case 2:21-cv-04611-SVW-KS Document 13 Filed 05/07/21 Page 12 of 15 Page ID #:1800




          But there is another reason why this case should not be transferred. 28 U.S.C. § 1404

  provides that "for the convenience of parties and witnesses, in the interest of justice, a District

  Court may transfer any civil action to any other district or division where it might've been

  brought… Or… To which all parties have consented". Here the Defendant has failed to identify

  any way in which it would be more convenient for any of the parties or the witnesses to transfer

  this case to Washington or California. In fact, the District is certainly a more convenient forum

  even for the Defendants than the districts it suggests transferring this case to, inasmuch as the

  agency has already invested substantial resources in researching and disputing the merits of this

  action which would be largely wasted if this case were transferred to another judicial district and

  assigned to another United States Attorney.

          Therefore both because this case involves the validity of a USCIS regulation and transfer

  conveniences no one and actually inconveniences the Defendant itself, this action should

  properly remain in this Court.


     V.      THE AGENCY’S DEFENCE OF THE MERITS SIMPLY REPEATS CLAIMS OF
             THE DENIAL WITHOUT RESPONDING TO THE PLAINTIFFS’ THOROUGH
             REBUTTALS

          Finally, ECF No. 11 merely repeats snippets from the agency’s decision without even

  acknowledging, much less responding to, the complete discrediting of these claims that have

  already been filed in this action. Thus, while the agency repeats its assertion that “[a]n employee

  who primarily performs the tasks necessary to produce a product or provide services is not

  considered to be employed in a managerial or executive capacity.”, ECF 11 at 5, it does not even

  deny that this argument is based upon a regulation which was apparently repealed by the agency

  itself, or a predecessor. ECF No. 10 at 8-9. Nor does it respond to Plaintiffs’ argument that it did

  not offer a single example of how Ms. Han actually does produce the petitioner’s products nor

                                                    12
Case 2:21-cv-04611-SVW-KS Document 13 Filed 05/07/21 Page 13 of 15 Page ID #:1801




  that a manager does not produce a product merely because she performs the management

  functions which enable others in the organization to produce the company's products. ECF No.

  10 at 10. While it repeats its decision’s claim that the Plaintiffs supposedly “did not provide

  sufficiently detailed information about how the Beneficiary would answer to the management of

  the transferring company headed by the owner, Yanbin Han,” ECF No. 11 at 5, it failed to even

  acknowledge, must less respond to Plaintiffs’ showing that they did in fact provide such

  evidence in extensive detail. ECF No.10 at 14-17 & 21.

         Remarkably, the USCIS even repeats the                   discredited claim that “’your

  petition . . . shows that your organization employed 8 employees at the time[,] [b]ut, the payroll

  records submitted shows that some of your employees receiving no or zero salaries.’”, ECF No.

  11 at 5-6, without even acknowledging, much less responding to, the Plaintiffs’ thorough

  rebuttal of this baseless claim in their opening memorandum, ECF No. 2-1 at 12-147. It also

  repeats again the false claim that “ Defendant was ‘unable to confirm names and employment

  status of your workers because your evidence submitted is not sufficient.’” and “’[Y]ou did not

  provide evidence showing employment status and eligibility of your workers.’”, ECF No. 11 at

  6, and yet entirely fails to mention that the Plaintiffs completely vitiated this claim in their

  Statement of Points and Authorities where they showed that they in fact demonstrated all of the

  petitioner’s employees’ names and employment status with both payroll and tax records. ECF

  No. 2-1 at 14.

         In short, in ECF No. 11 and, in fact, in ECF No. 8-1 as well, the agency has done nothing

  more than simply repeat the flawed claims of its decision while making virtually no effort to




  7
   Plaintiffs cite here the pages of ECF 2-1 assigned by ECF. For unknown reason, ECF 2-1’s
  page number are all one number different.
                                                    13
Case 2:21-cv-04611-SVW-KS Document 13 Filed 05/07/21 Page 14 of 15 Page ID #:1802




  challenge, or even take note of, the thorough refutation of those claims contained in Plaintiffs’

  opening memorandum. ECF No. 2-1. Nor does it even try to provide an explanation for any of

  the many absurd claims in the agency’s decision, such as that Ms. Han was not employed in a

  managerial capacity in China because she signed a contract that prohibited employees from

  cheating their employer, ECF No. 2-1 at 7-8, the petitioner failed to prove the number of

  employees merely because in some months some of them showed a payment of $0.00 in addition

  to their regular salaries, ECF No. 2-1 at 12-14, that the petitioner, Wei Lai Development LLC,

  falsely claimed to have 8 full time employees when it fact it stated on 4 different occasions that it

  had 8 full time and part time employees, Id. at 22-23, that it failed to prove the identities and

  status of its employees when it in fact provided tax and payroll records documenting them, Id. at

  12-14, and that Ms. Han’s 12 ½ pages of job description was “insufficiently” detailed for

  unexplained reasons, Id. at 18-19, or the fact the decision relied in substantial part upon a

  repealed regulation. Id. at 8-9. As Plaintiffs’ explained exhaustively in both their opening

  memorandum and reply to the Defendants’ opposition, not only was each and every claim upon

  which the decision was premised completely unsupported by and in fact contrary to the record,

  but many, if not most, were utter nonsense.

         Since none of the agency’s filings in this matter so much as acknowledge, much less

  overcome, the many glaring deficiencies in its decision, Plaintiffs are very substantially likely to

  prevail in the merits of their action, and since the remaining elements of the criteria for

  injunctive relief have been firmly established, this Court should issue a preliminary injunction

  postponing the effectiveness of the USCIS’ decision in this matter so that Ms. Han will not be

  forced to moot this action by departing the U.S. before it is completed.




                                                   14
Case 2:21-cv-04611-SVW-KS Document 13 Filed 05/07/21 Page 15 of 15 Page ID #:1803




          Further, inasmuch as this case is controlled by Fogo de Chao, the USCIS performs a

  substantial portion of its duties in the District, this case involves the validity of a purported

  USCIS regulation, and no party would be convenienced by a transfer, the agency’s motion to

  dismiss or in the alternative to transfer, should be rejected.

           Respectfully Submitted this 7th day of May, 2021.



                          /s/ Michael E. Piston
                    Michael E. Piston (MI 002)
                    Attorney for the Plaintiffs
                    Transnational Legal Service P.C.
                    1955 W. Hamlin Road, Suite 100
                    Rochester Hills, MI 48309
                    Ph: 646-845-9895
                    Fax: 206-770-6350
                    Email: michaelpiston4@gmail.com




                                                    15
